

	

		II

		109th CONGRESS

		2d Session

		S. 2498

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Thomas (for himself,

			 Mr. Schumer, and

			 Mr. Enzi) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to prohibit

		  the disclosure of tax return information by tax return preparers to third

		  parties.

	

	

		1.Prohibition of tax preparers

			 disclosing tax return information

			(a)In

			 generalParagraph (3) of

			 section 7216(b) of the Internal Revenue Code of 1986 (relating to regulations)

			 is amended to read as follows:

				

					(3)Regulations

						(A)In

				generalSubsection (a) shall

				not apply to a disclosure or use of information which is permitted by

				regulations prescribed by the Secretary under this section.

						(B)Peer

				reviewsThe regulations under

				this section shall permit (subject to such conditions as such regulations shall

				provide) the disclosure or use of information for quality or peer

				reviews.

						(C)Disclosure to

				third parties

							(i)In

				generalThe regulations under

				this section shall not permit the disclosure or use of information for purposes

				of facilitating the solicitation of the taxpayer's use of any services provided

				or facilities furnished by a person unless—

								(I)such person is a person described in

				subsection (a) or a person who is a member of the same affiliated group (within

				the meaning of section 1504) as such person, and

								(II)the taxpayer has granted consent to such

				disclosure or use.

								(ii)Solicitation

				of consentThe regulations

				under this section shall not permit any person described in clause (i)(I) to

				request the consent of a taxpayer to disclose or use information for any

				purpose other than a purpose described in clause

				(i).

							.

			(b)Effective

			 dateThe amendment made by this section shall take effect on the

			 date of the enactment of this Act.

			

